

















June 8, 2016


Peter S. Cooke
President, International
Wright Medical Technology, Inc.
Villa 20,
18b Street
Jumeirah 2
Dubai, United Arab Emirates


Re:    Assignment Offer
Assignment and Relocation Benefit Policy
Dear Peter:
The purpose of this letter is to describe the Assignment and Relocation Benefit
Policy of Wright Medical Technology, Inc. (together with its affiliates and
subsidiaries, the “Company”) as it relates to your temporary assignment and
relocation to the United Kingdom (“Host Country”) from Dubai, United Arab
Emirates (“Home Country”), beginning on June 9, 2016 and run for a maximum
period of up to two (2) years.
Please note that the length of a Company assignment is based upon present
requirements and is therefore subject to change at the absolute discretion of
the Company.
Please also note that during your assignment, in response to competitive
practice or for business reasons, the Company may need to revise the policy; and
therefore, the Company reserves the right to delete, amend or introduce new
policies or policy elements if applicable. Such changes will be communicated to
you in advance of any change.
The assignment and relocation benefits described herein are based on your family
size of four (employee, spouse and two children).
ASSIGNMENT BENEFITS
Cost of Living Adjustment (COLA)
An adjustment has been made to your reward package for cost of living. From the
start of your assignment the adjustment is US$21,258 per annum. This will be
reviewed and





--------------------------------------------------------------------------------





updated annually for exchange rate fluctuations and family size changes. The
Company will meet the cost of any tax on this provision.
Medical Coverage    
The Company will reimburse you on an annual basis for the cost of BUPA health
insurance: SG Lifeline Gold level for yourself and your three family members
(spouse and children). You will be responsible for any tax on this benefit.
Housing
Your housing allowance will be £169,400 per annum which includes Stamp Duty Land
Tax. If your rental amount exceeds this allowance, you will be liable for the
additional costs. The housing allowance will be paid to you on a monthly basis
through payroll. The Company will cover Council Tax which you can claim through
expenses. The Company will meet the cost of any tax on the provision of the
housing allowance and Council Tax. The cost of utilities such as electricity,
gas, gardening services, home cleaning etc. will be your own personal
responsibility.
Education     
The Company will pay for actual tuition fees and related transportation costs
only for your dependent children at EIFA for each year of assignment. The
Company will not cover the following associated school costs: school uniforms,
books, laptops or any other school equipment, extra-curricular activities
(including music or sport lessons and additional tutoring), school trips or
additional school meals or day care during school holidays. You can claim
reimbursement for tuition and transportation costs through the Company’s Travel
and Expense Policy. The Company will cover any tax costs on this benefit.
Car Lease    
You will be entitled to lease a car for the duration of the assignment and can
claim reimbursement for the car lease payments and the following related costs:
insurance, petrol, city toll and parking, consistent with the Company’s Travel
and Expense Policy. You will be responsible for any tax on this benefit.
With respect to your current Company-owned car in the UAE, you agree to work
with the Company to arrange for its sale or some other arrangement agreed upon
by you and the Company, recognizing that the car is owned by the Company and in
its name and that any proceeds from a sale would belong to the Company.


Tax Equalisation Policy    
The principle of the Company’s tax equalisation policy is that you will be no
better and no worse off with respect to employment income than had you not gone
on assignment. In this respect, the Company deducts an amount of hypothetical
tax and social security from your “Notional Home Salary” where applicable. This
represents the amount you would





--------------------------------------------------------------------------------





have paid on your Home Country employment income in a full tax year. The Company
then undertakes to meet all of your actual tax and social security liabilities
in respect of employment income from the Company in the Host Country.
You will be subject to tax equalisation on your Company-source income only and
any retention payments or severance payments that you receive during your
assignment to the Host Country under that certain letter agreement between you
and the Company dated as of the date hereof or that certain separation pay
agreement dated as of October 1, 2015 between you and the Company. Tax
equalisation will not apply to any tax and social security arising on personal
income. Please note that you should not do anything to generate a UK tax
liability on any personal income as should this occur, the Company will not
cover any additional tax liabilities.
Social Security    
Where possible, the Company will apply to retain you in your Home Country scheme
in line with legislation. The UK does not have a reciprocal social security
arrangement with the UAE and as such you and the Company will benefit from a 52
week exemption from UK national insurance contributions. UK national insurance
contributions will be payable from week 53 after your arrival and the Company
will pay and tax equalise these contributions.
Tax Assistance
The Company will pay the reasonable and customary costs of the Company’s
appointed tax advisors for the preparation and filing of the following returns:
•
Host Country returns for each year of your assignment and any subsequent year
during which you receive tax equalised compensation or allowances subject to
Host Country taxation;

•
Home Country returns for any year during this assignment in which you receive
Company compensation subject to Home Country taxation.

The Company will pay the tax on any benefit arising from these services. RSM
will be your tax advisor for your assignment to the United Kingdom. You will be
required to meet the tax advisor in the UK for an arrival briefing shortly after
your arrival. In addition, by agreeing to the terms and conditions in this
letter, you are also agreeing for RSM to share with your employer information
regarding your income and taxes to enable the correct amount of UK tax to be
paid under tax equalisation.
Please note that RSM is not authorised to advise on personal savings or personal
investment income.
RELOCATION BENEFITS
Shipment of Personal Effects & Temporary Storage    





--------------------------------------------------------------------------------





The Company will fund and assist all efforts to have your goods and personal
effects moved from your current Dubai, UAE address to your new residence in
London (including customary moving agent, customs & insurance costs), up to a
maximum of a 40 ft container (60 cbm). You can claim reimbursement for these
costs through the Company’s Travel and Expense Policy. The Company will also
cover a household goods shipment back to Australia which has been surveyed as 8
cubic meters.
It is your responsibility to ensure that legal, insurance, customs and other
administration is complied with at ports of entry or exit. You should ensure
that you have the necessary paperwork to facilitate clearance of your goods
through customs. The Company will meet any tax liability arising from the
shipment of personal effects in line with its policy.
Travel    
You and your three accompanying family members will be entitled to direct
flights to the Host Country, in line with the Company’s Business Travel Policy.
You may claim travel expenses to and from the airports and claim these via the
usual expense claims process.
Temporary Accommodation    
In the event there is a need for temporary accommodation between arrival in the
UK and finalising permanent accommodation, the Company will fund reasonable
expenses for such temporary accommodation, up to 30 days. You can claim
reimbursement for these costs through the Company’s Travel and Expense Policy.
Home Search /School Search Assistance
K2 Corporate Mobility, the Company’s preferred relocation provider in the United
Kingdom, will provide you with assistance in finding a property for your family
and school for your children. K2 Corporate Mobility will manage the lease
negotiation and contractual arrangements on your behalf.
Home Leave Trips    
You will be entitled to two, business class return flights to Brisbane,
Australia per annum, per family member. You can claim reimbursement for these
costs through the Company’s Travel and Expense Policy.
Miscellaneous Relocation Expenses    
You will be entitled to receive a relocation allowance of USD 10,000 to offset
out of pocket expenses, fees, taxes related to your relocation from Dubai, UAE
to London, UK.
OTHER CONSIDERATIONS
Taxes, NIC & Applicable Charges on Allowances





--------------------------------------------------------------------------------





Assistance provided will either be paid directly by you to the provider or
claimed through the Company’s internal reimbursement system by you.
Allowances listed above are net of tax where stated and other applicable charges
per UK tax legislation. In addition, the Company will cover any tax costs
relating to the relocation benefits provided to you hereunder. Under the terms
of tax equalisation, the Company will pick up any UK taxes payable on these
items. In as much as any UK tax liability on Company related income will be the
responsibility of the Company, any UK tax refund arising from the reconciliation
performed by RSM on the filing of a UK tax return will need to be mandated to
the Company. By signing this agreement, you consent to this.
Repatriation After Completion of Assignment or Upon Termination of Employment by
the Company Without Cause
In the event your employment with the Company ceases, the Company will pay to
repatriate you and your three family members within three months ceasing
employment, equivalent to USD20,000. In the event you remain in the UK for
greater than three months, you will forfeit the right of repatriation.
Repatriation Upon Resignation or Termination of Employment by the Company for
Cause
Should you resign during the assignment period, you will be personally
responsible for the shipment of goods and for the continued liability on your
housing related payments. Any costs of relocation or repatriation will be to
your own account and not the responsibility of the Company. The Company may ask
you to reimburse some of the costs associated with your assignment and
relocation if you resign during the first 12 months of the assignment.
* * * * *
[Remainder of page intentionally left blank - signature page follows]











--------------------------------------------------------------------------------





Peter, please confirm your acceptance of this assignment and relocation offer
and your understanding, acknowledgement and agreement of the Company’s
Assignment and Relocation Policy by signing and returning the copy of this
letter, failing which the offer shall deem to be null and void.
Yours sincerely,


/s/ Greg Morrison


Greg Morrison
Senior Vice President, Human Resources
Wright Medical Technology, Inc.




    
 



ACCEPTANCE




By signing below, I acknowledge that I have read, understand, and accept the
terms and conditions of the foregoing assignment and relocation offer and the
Company’s Assignment and Relocation Policy, which I accept as of this 8th day of
June, 2016:
 
 


/s/ Peter S. Cooke
Peter S. Cooke


















